Citation Nr: 0032015	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  94-48 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of 
syphilis.

4.  Entitlement to service connection for residuals of an 
injury to the left eye.

5.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
October 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran 
entitlement to service connection for the multiple disorders 
listed on the title page.  

During the course of this appeal the veteran relocated to 
South Carolina and his claims file has been transferred to 
the jurisdiction of the Columbia, South Carolina, Regional 
Office (RO).

This case was previously before the Board and in March 1998, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.

In June 2000 the veteran appeared and offered testimony 
before the undersigned member of the Board in Washington, 
D.C.  A transcript of the veteran's testimony on that 
occasion has been associated with his claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


REMAND

Left eye disability (and other visual disability due to head 
injury):  Although the September 1999 addendum to the June 
1999 VA examination suggests that there is a connection 
between the veteran's glaucoma, as suspected by asymptomatic 
cup to disk ratios, and injury stemming from a motor vehicle 
accident in service, the diagnosis of glaucoma has not been 
confirmed.  Because it has been medically determined that 
there is a possible connection between current eye disability 
and a head injury in service, VA must now determine whether 
it is at least as likely as not that the eye disability is 
attributable to an event or injury in service.  This question 
has yet to be addressed by a medical professional.  Under the 
circumstances, the Board finds that it should be medically 
determined whether the veteran has glaucoma, and whether it 
is as least as likely as not that glaucoma, if diagnosed, 
and/or any other current disability of either eye or both 
eyes is the result of an inservice head trauma.

Mental disorder, including PTSD:  A number of mental 
disorders have been diagnosed over the years since service, 
including dysthymic disorder, possible major depression, and 
obsessive-compulsive disorder; as well as cocaine abuse, 
alcohol abuse, polydrug dependence, and borderline and 
avoidant personality disorders.  There has been no diagnosis 
of PTSD.  Nevertheless, because there are indications in the 
service medical records of anxiety and a possible suicide 
gesture, it should be medically determined whether it is at 
least as likely as not that any current mental disorder for 
which service connection may be granted began or increased in 
service or was caused by a disease or injury in service, 
including the head injury.

Residuals of syphilis:  Syphilis, primary and secondary, was 
diagnosed and treated in service and was described as 
resolved.  The veteran claims he was told by a physician that 
this was a chronic condition that could return after 
remaining dormant for years.  The April 1993 eye examination 
proposed syphilis as a possible cause of visual field defects 
noted at the time.  A VA examination is required.

Residuals of head injury (other than mental disorder or eye 
disability):  The other disability claimed to have resulted 
from the head injury in service is a chronic headache 
disorder.  The veteran has complained fairly consistently of 
headaches in recent years, and he states he has had these 
ever since the accident in service.  The service medical 
records indicate the headaches resolved.  An examination is 
necessary to determine if he has a chronic headache 
disability, and if so, whether it is at least as likely as 
not that such disability is the result of disease or injury 
in service.

Low back disability:  This is also claimed to have begun in 
service as a result of the same motor vehicle accident.  A 
December 1990 report from Stanley Street Treatment and 
Resources, Inc., indicates the veteran was receiving 
workman's compensation for a back injury incurred four months 
earlier.  VA examination in May 1994 yielded a diagnosis of 
degenerative joint disease at L5-S1.  Further 
notification/record development is required.

Finally, in February 1999, the veteran informed VA that he 
had been awarded Social Security benefits.

In view of the foregoing, this case is again REMANDED to the 
RO for the following:

1.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
whether he has glaucoma and whether it is 
at least as likely as not that glaucoma 
or any other eye condition (including 
visual field defect, see VA examination, 
April 1993) is related to or is the 
result of injury stemming from the 
veteran's motor vehicle accident in 
service, or syphilis incurred in service.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should support his 
or her assessments by discussing medical 
principles as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All examination 
findings along with the complete 
rationale for the opinions and 
conclusions reached should be set forth 
in the report.

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that any current mental disorder began or 
increased in service or was caused by a 
disease or injury in service, including 
the head injury.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he still has the syphilis incurred 
in service, or any current disability 
resulting from that infection. 

4.  The veteran should be afforded an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a current disability 
manifested by headaches, and if so, 
whether it is at least as likely as not 
that it began or increased in service or 
was caused by a disease or injury in 
service, including the head injury.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that any current low back disorder began 
or increased in service or was caused by 
a disease or injury in service, including 
the motor vehicle accident.

6.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

